Citation Nr: 1332751	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  07-19 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome. 

2.  Entitlement to service connection for bilateral bunions and heel spurs. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 

The Veteran, who is the appellant, served on active duty from September 1968 to September 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision of a Department of the Veterans Affairs (VA) Regional Office (RO).  

In July 2011 and February 2013, the claims were remanded for additional development. 

The claims of service connection for bilateral carpal tunnel syndrome and bilateral bunions and heel spurs are again remanded to the RO via the Appeals Management Center in Washington, DC. 

REMAND

The incomplete development of the claims has thwarted appellate review.  As the record is insufficient to decide the claims, the Board is compelled to direct further development under the duty to assist. 

Accordingly, the case is REMANDED for the following action: 

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran to determine:  





a).  Whether the Veteran has bilateral carpal tunnel syndrome, and, if so,  

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the current bilateral carpal tunnel syndrome is related to the Veteran's duties as a clerk typist in service. 

c).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the current bilateral bunions and heel spurs are related to the Veteran's left great toe injury in service or other toe or foot injury in service as described by the Veteran? 

The Veteran's file must be made available to the VA examiner for review.

2.  After the above development is completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 







The claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


